Citation Nr: 1616217	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  12-04 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a headache disability. 

2. Entitlement to service connection for a left leg/knee disability. 

3. Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from July 1953 to September 1960. 

As reflected in an October 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, the Veteran's service from July 1, 1953, to June 30, 1957 is honorable for VA purposes and is not a bar to VA benefits under 38 C.F.R. § 3.12(d)(4); and service from July 1, 1957, to September 12, 1960, is considered dishonorable for VA purposes and is a bar to such benefits related to this period. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO, which denied the benefits sought.

This case was previously before the Board in January 2014, at which time the claims of entitlement to service connection for a right shoulder disability and a right leg disability were denied; the remaining claims on appeal (i.e., a rib disability, headache disability, a left leg/knee disability, and a left shoulder disability) were remanded for further development of the record.  

In a August 2015, the Board denied the service connection claim for a rib disability and remanded the remaining issues on appeal for further development of the record. 

The Veteran requested a Board hearing in February 2012. See VA Form 9.  In a November 2013 communication (received in December 2013), the Veteran stated that he was unable to attend the scheduled hearing; the hearing was thereby cancelled.  He has not requested that the hearing be rescheduled.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e)(2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The record evidence shows that the Veteran does not experience any current headache disability, left leg disability, or left shoulder disability, which could be attributed to active service or any incident of service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a headache disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b)(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015). 

2. The criteria for service connection for a left leg disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.309 (2015). 

3. The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a June 2009 letter, issued prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claim in the June 2009 letter.  VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here. See Pelegrini, supra; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The Board remanded the claim in January 2014 to obtain outstanding personnel and/or service treatment records.  To the extent available, those records were obtained and associated with the Veteran's electronic claims file in May 2014. See also March 2014 NPRC Response.  The remand instructions were thereby complied with. Stegall v. West, 11 Vet. App. 268 (1998).  All other pertinent evidence has been obtained in this case, to include relevant VA treatment records. 

The Board notes that records in the claims file indicate that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A  did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance. Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  Information contained in the claims file reflects that the Veteran is receipt of Supplemental Security Income (SSI) based on age and not Social Security Disability Income (SSDI).  Moreover, the Veteran himself has not identified any SSA records that would be relevant to his claims.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to these claims.  As such, it is not necessary to remand for these records.

The Veteran was also afforded VA examinations in 2014 and 2015 for his claims relating to headaches, left leg, and left shoulder disabilities.  The Board sought clarification of the 2014/2015 VA opinions pursuant to its August 2015 remand.  The Board finds that the newly obtained VA examination reports are thorough and contain sufficient information to adjudicate the issues decided herein. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Indeed, the VA examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disabilities.  Thus VA has complied with the August 2015 remand instructions. See Stegall, supra. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law and Regulations 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

Factual Background and Analysis 

The Veteran contends that his left shoulder, left leg/knee, and headache disabilities are related to active military service.  Specifically, he asserts that he injured his left shoulder, left leg/knee, and head after falling from a telephone pole during a "wireman" training course at Camp Lejeune. See, e.g., June 2009 Claim for Service Connection; June 2010 Notice of Disagreement; November 2010 Statement from Veteran; February 2012 Substantive Appeal; and August 2012 Statement from Veteran.  This incident purportedly occurred during his honorable period of service (from July 1, 1953, to June 30, 1957), and shortly after his transfer from Parris Island ("after boot camp") to Camp Lejeune.  The Veteran's DD Form 214 confirms an MOS of "wireman." 

As an initial matter, the record demonstrates current headache, left leg/knee, and left shoulder diagnoses.  In this regard, VA examinations conducted during the appeal period confirm left knee/hip arthritis, left shoulder strain and arthritis, and headaches. See, e.g., October and December 2015 VA Examination Reports. 

With respect to evidence of in-service incurrence of disease or injury, all available STRs have been obtained and associated with the electronic claims file. See January 2014 Remand Directives; see also July 2015 NPRC Response (noting that clinical records from 1955-56 at the Naval Hospital, Camp Lejeune have been destroyed among the NPRC holdings in accordance with the general rating schedule).  These records do not document the reported fall, nor do they indicate treatment/diagnoses referable to the left knee/leg, left shoulder, or headaches.  

Nevertheless, the Veteran is competent to report on such matters, i.e., that he fell from a telephone pole and injured his head, left shoulder, and left leg.  Further, the Board has no reason to doubt the credibility of the Veteran's statements in this regard as they have been consistently reported throughout the record.  Accordingly, the Board resolves reasonable doubt in favor of the Veteran on the question of in-service injury. 

The remaining question here is whether the Veteran's current left leg/knee, left shoulder, and headache disabilities are related to his in-service injury.  The only competent evidence in this case is against the Veteran's claims.  

In this regard, the Board has obtained several VA medical opinions to address the issue of nexus.  In January 2015, a VA examiner opined that degenerative disease of the left shoulder, knee, and hip were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner acknowledged the Veteran's reports a fall onto his left side in training camp, but noted that he had  no history of fracture or soft tissue injury beyond contusion in the reported fall.  The examiner stated that degenerative joint disease "in this patient is an age appropriate multifactorial process that affects nearly all people," and that it has anatomic, biomechanical, genetic, chemical, and temporal factors that contribute to disease."  The examiner further opined that, in the absence of a significant soft tissue injury such as a labral tear of the shoulder, or hip it was less likely than not that the mild degenerative disease was related to the Veteran's military service.  The examiner stated, "To attribute these symptoms to a remote fall would be impossible beyond pure speculation." 

With respect to headaches, in April 2015, a VA examiner opined that the Veteran's headaches were less likely than not related to military service.  The examiner reasoned that the service treatment records were silent for any complaint or diagnoses related to headaches, and that the Veteran had previously reported a 10 year history of headaches upon examination in August 2014.  

In its August 2015 remand, the Board sought clarification of the above-cited opinions.  The Veteran underwent another VA knee/leg examination in December 2015.  At that time, the Veteran described falling down onto his entire left side during active service.  He reported having left-sided pain since that injury.  The examiner stated that the Veteran had a current diagnosis of mild degenerative disease "not likely the result of any injury he sustained while in service but more likely the result of degenerative changes found from normal wear and tear."  The examiner explained that the degenerative changes found in any knee "may encompass findings such as meniscal pathology and edema with the cruciate ligaments which may be read out as an ACL strain (see MRI from 2012)."  The examiner stated that his knee degenerative changes more than likely "have occurred since he left the service and close to his complaints surrounding left knee pain in 2012."  The examiner reiterated that this was not likely the result of a fall from a telephone pole with lateral impact on left knee. 

The Veteran also underwent a new shoulder examination in December 2015.  The examiner opined that the current diagnosis of left AC joint degenerative arthritis was not related to fall from telephone pole while in service "due to lack of evidence of any acute shoulder pathology from that injury." 

Lastly, the Veteran underwent a new headache examination in October 2015.  The examiner diagnosed headaches and noted that review of the records revealed different factors and etiology, including sinus headaches, headaches due to dental problems, and headaches due to hypertension medication side effects.  The Veteran reported having headaches over the past 5 to 6 years, and in previous VA examinations, he stated that the onset was 10 years prior.  The examiner opined that based on review of records and medical history, it was less likely that the current headaches were due to a remote head injury that he reported occurred in in 1953, which would be more than 50 years prior to the onset of headaches. 

The Board finds the above VA medical opinions to be highly probative as to the issue of nexus as they were provided after a comprehensive review of the record and consideration of the Veteran's medical history and his statements concerning onset.  The opinions were supported by accompanying rationale and there are no medical opinions of record to the contrary.  

There is also no other competent evidence regarding a relationship between the Veteran's current left leg/knee, left shoulder and headache disabilities and his active service.  While the Veteran has sought VA treatment for these conditions since service, none of his VA providers have opined as to the etiology of his current disabilities.  Also, although the Veteran believes that his current disabilities are related to his in-service injury, his contentions are not considered competent evidence.  Indeed, he is competent to discuss the onset and symptoms of his claimed left leg/knee, left shoulder and headache disabilities; however, resolving the etiology of arthritis and/or neurological disorders (i.e., headaches) requires specialized medical knowledge or training and is not susceptible to lay observation. Jandreau, 492 F.3d at 1376-77.  His statements, alone, therefore, cannot support the nexus requirement.

In various statements of record, the Veteran has stated that he suffered from left knee/leg and shoulder symptoms since the time of his in-service injury and thereafter.  Such assertions amount to a contention of a continuity of symptomatology.  Notably, the Veteran has not advanced such arguments concerning his headaches; rather, during his 2014 and 2015 VA neurological examinations, he reported the onset of his headaches as being 5 to 10 years prior, which roughly coincides with the earliest documented treatment for headaches in 2009. See VA Treatment Record. 

In any event, continuity of symptomatology is an alternative method of establishing incurrence or aggravation and a nexus to service. 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis and organic diseases of the nervous system are chronic conditions listed in 38 C.F.R. § 3.309(a), and are, therefore, able to be service-connected via a continuity of symptomatology analysis.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous left leg/knee and left shoulder pain/problems (and even assuming arguendo, headaches) continuously since his in-service injury.  Further, the Board concludes that his assertions of continued symptomatology since active service, while competent, are not credible.  

In this regard, the Veteran's September 1960 discharge examination reflects a normal clinical evaluation of the upper and lower extremities, musculoskeletal system, and neurological system; the Veteran did not expressly endorse any leg/knee, shoulder, or headache problems at that time.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation. See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

As for post-service evidence, the record does not reflect treatment or complaints of headaches, left leg/knee, or left shoulder problems until many years after discharge from service.  Indeed, a close review of the medical record shows that the Veteran expressly denied having headaches up until the time of his initial complaint of dental-related headaches in 2009; likewise, complaints related to the left lower extremity are not shown until 2011-2012, at which time the Veteran reported having chronic left knee pain "for a few years."  See VA Treatment Records.  With respect to the left shoulder, VA treatment records first confirmed left shoulder arthritis in October 2009; there are no complaints or treatment for left shoulder problems prior to that time (excluding the Veteran's June 2009 claim for service connection). 

The Board emphasizes the multi-year gap between discharge from active service (1960) and initial reported symptoms in 2009 (a 49-year gap). See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

In view of the above inconsistencies, and absent any supporting documentation or corroborating medical evidence, the Veteran contentions of continuity are outweighed by the evidence of record.  Thus, service connection on a continuity of symptomatology basis is not warranted. 

In sum, the preponderance of the evidence is against the claim for service connection for a left knee/leg disability; a left shoulder disability; and a headache condition; there is no doubt to be resolved; and service connection for is not warranted.





ORDER

Entitlement to service connection for a headache disability is denied. 

Entitlement to service connection for a left leg/knee disability is denied. 

Entitlement to service connection for a left shoulder disability is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


